37 Ill. App.2d 166 (1962)
185 N.E.2d 374
Board of Education of Consolidated School District No. 138 of Winnebago County, Illinois, et al. Plaintiffs-Appellants,
v.
County Board of School Trustees of Winnebago County, Illinois, et al., Defendants-Appellees, Willard Conklin, et al., Intervening Defendants-Appellees, Lester Gummow, et al., Defendants-Appellees.
Gen. No. 11,660.
Illinois Appellate Court  Second District, First Division.
October 5, 1962.
*167 Thomas, Davis & Kostantacos, of Rockford (Charles H. Davis, of counsel), for appellants.
William R. Nash, States Attorney of Winnebago County (William H. Gates, Assistant State's Attorney, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUDGE McNEAL.
Reversed and remanded with directions.
Not to be published in full.